Exhibit Director Compensation RESOLUTION OF THE BOARD OF DIRECTORS OF PG&E CORPORATION September 17, BE IT RESOLVED that, effective January 1, 2009, advisory directors and directors who are not employees of this corporation or Pacific Gas and Electric Company (collectively, “non-employee directors”) shall be paid a retainer of $13,750 per calendar quarter, which shall be in addition to fees paid for attendance at Board meetings, Board committee meetings, and shareholder meetings; and BE IT FURTHER RESOLVED that, effective January 1, 2009, the non-employee director who serves as lead director shall be paid an additional retainer of $12,500 per calendar quarter; and BE IT FURTHER RESOLVED that, effective January 1, 2009, the non-employee director who is duly appointed to chair the
